Citation Nr: 0942373	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE
 
What evaluation is warranted for posttraumatic stress 
disorder from February 15, 2005?
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1966 to 
September 1969.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the New York , 
New York , Department of Veterans Affairs (VA) Regional 
Office (RO), which awarded service connection for 
posttraumatic stress disorder and assigned a 50 percent 
evaluation effective February 15, 2005.
 
 
FINDING OF FACT
 
Since February 15, 2005, the Veteran's posttraumatic stress 
disorder has not been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.
 
 
CONCLUSION OF LAW
 
The criteria for an initial evaluation in excess of 
50 percent for posttraumatic stress disorder since February 
15, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for 
posttraumatic stress disorder has been granted, and an 
initial rating and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, 
private medical records identified by the Veteran, and 
providing the Veteran with VA examinations.
 
The Veteran's representative has argued that the April 2009 
VA examination report was inadequate for rating purposes, as 
the examiner failed to assign a global assessment of 
functioning score when he diagnosed the Veteran with 
posttraumatic stress disorder.  That examination was not 
conducted in connection with the Veteran's claim for increase 
for posttraumatic stress disorder.  Rather, the examination 
was ordered after the Veteran submitted a claim for a total 
rating for compensation based upon individual 
unemployability.  In requesting the "general medical" 
examination, the RO stated, "[P]lease examine and comment on 
the [V]eteran's ability to function in his normal 
occupational environment and to describe functional 
limitations."  The Board does not find that a new 
psychiatric examination is needed.  The last VA psychiatric 
examination was in June 2007, and of record are VA treatment 
records dated up until December 2008.  The claim has been on 
appeal since 2005, and the Board finds that there is 
sufficient enough evidence to determine the current severity 
of the Veteran's service-connected posttraumatic stress 
disorder.
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  
 
Analysis
 
The Veteran argues that he warrants a disability evaluation 
in excess of 50 percent for posttraumatic stress disorder.  
He believes he warrants a 100 percent evaluation.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
 
The Veteran's appeal for a higher rating for posttraumatic 
stress disorder stems from the rating decision that granted 
service connection and the initial rating.  The Court has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings") 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  A claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time service connection is 
awarded until a final decision is made.  Id.   
 
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.
 
Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of between 41 and 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.   A global 
assessment of functioning score of between 51 and 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  
 
While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record. 
 
The Board has reviewed all the evidence in the Veteran's 
claims file, to include his written contentions, service 
treatment records, VA treatment records, VA examination 
reports, and private treatment records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to an initial evaluation in excess of 50 percent 
as of February 15, 2005, for posttraumatic stress disorder.  
Specifically, the Veteran's symptoms due to posttraumatic 
stress disorder do not rise to the severity of what the 
70 percent criteria contemplate.  In this regard, there is no 
evidence of any obsessional rituals, and the Veteran has not 
made any allegation of such.  Examiners have specifically and 
repeatedly stated the Veteran's behavior is normal.  See 
December 2004, and February 2006, VA treatment records; March 
2005 VA examination report.  In the June 2007 VA examination 
report, the examiner specifically stated the Veteran did not 
have any obsessional thoughts or rituals.  The June 2007 
examiner also noted that the Veteran did not report any panic 
attacks.  Thus, the evidence does not establish obsessional 
rituals or near-continuous panic attacks.  
 
The Veteran's speech has consistently been reported as goal 
oriented, logical, and coherent.  See December 2004; 
January 2005; June 2005; February 2006; June 2006; 
September 2006; November 2006; January 2007; October 2007; 
August 2008; and December 2008, VA treatment records; as well 
as the March 2005, and June 2007, VA examination reports.  
Thus, this Veteran's speech is not intermittently illogical, 
obscure, or irrelevant.  These examiners have found that the 
Veteran has good impulse control.  There is no evidence 
whatsoever of any violence on the part of the Veteran.  The 
Veteran stopped drinking as he began treatment for 
posttraumatic stress disorder in 2004, and has remained sober 
since.  All of this is evidence against a finding of any 
impaired impulse control.  

The Veteran is oriented in all spheres.  See June 2007, VA 
examination report.  The Veteran is fully aware of his 
surroundings, his symptoms associated with posttraumatic 
stress disorder, and the relationships he has with his wife 
and children.  There is no evidence of any spatial 
disorientation.  
 
The Veteran has reported to some examiners that he neglects 
his personal hygiene, but examiners have consistently noted 
the Veteran's hygiene is good.  See March 2005, VA 
examination report; June 2005; June 2006; September 2006; 
November 2006; January 2007; October 2007; August 2008; and 
December 2008, VA treatment records.  Thus, there is a lack 
of credible evidence that the Veteran neglects his personal 
appearance and hygiene.  
 
There have been inconsistencies as to suicidal ideation.  
Examiners, for the most part, have consistently indicated 
that the Veteran has denied suicidal ideation, suicidal plan, 
and suicidal intent.  See January 2005; June 2005; 
February 2006; June 2006; September 2006; November 2006; 
January 2007; October 2007; August 2008; and December 2008, 
VA treatment records.  When seen in February 2006, the 
Veteran "adamantly denie[d]" any suicidal ideation or 
plan.  Yet, at times, the Veteran would report having 
suicidal thoughts.  On balance, however, the Board finds the 
Veteran's report of suicidal thoughts to be of questionable 
probative value, particularly because examiners have 
consistently indicated that he has no suicidal intent, plan 
or ideation.  These findings clearly imply that there is no 
history of true suicidal thought.  Nevertheless, the Board 
finds that even if it accepts that the Veteran's periodic 
assertion that he has suicidal thoughts from time to time, on 
the whole, his symptoms do not rise to the level of severity 
that is contemplated by the 70 percent evaluation.  
 
The Veteran has claimed that he was fired from his job back 
in 1998 because of his posttraumatic stress disorder 
symptoms.  However, treatment records from a private social 
worker indicate that the Veteran left his job.  See January 
15, 2004, private treatment record.  In this record, Mr. TL 
stated, "During a six[-]month period of 1998, [the 
Veteran]'s father died, his mother had a stroke which left 
her unable to communicate, and he left his job."  There was 
no indication that he was fired from his job.  It was after 
the Veteran was assigned the 50 percent evaluation by VA that 
he began alleging that he was fired.  Notably, the private 
treatment records indicate that the Veteran had inherited 
some money and was living off that, rather than choosing to 
work.  These records also indicated the Veteran's wife was 
pressuring him to go back to work, and the Veteran was 
feeling obligated to go back to work to support his 
children.  There is no indication by the Veteran or the 
social worker that the appellant was incapable of working 
because of his posttraumatic stress disorder in these 
treatment records.  See January 2004 to April 2005 treatment 
records.
 
Interestingly, this same examiner completed a form in January 
2006 wherein he indicated that the Veteran met the criteria 
for the 70 and 100 percent evaluations.  He opined that the 
Veteran was unemployable due to posttraumatic stress 
disorder.  In indicating that the Veteran met the criteria 
for the 100 percent evaluation, the private social worker 
underlined "persistent delusions," which would imply that 
the examiner felt the Veteran had such symptoms  The 
preponderance of the probative evidence establishes that the 
Veteran does not have delusions, and the appellant has never 
reported any delusions either during examinations or in 
written statements to VA.  Moreover, examiners consistently 
found no delusions.  See December 2004; March 2005; and 
February 2006, VA treatment records; June 2007, VA 
examination report.  The Board assigns little, if any, 
probative value to this social worker's January 2006 
statement because his finding is completely inconsistent with 
all the other evidence of record, and because the clinical 
findings made by VA psychiatrists and VA psychologists 
outweigh the findings made by the social worker, who does not 
have the same educational level and expertise.
 
There is definite evidence that the Veteran has strained 
relationships with his wife and children; however, the Board 
does not find that it rises to the level of being unable to 
establish and maintain effective relationships.  He is still 
married and living in the same house as his wife.  As 
described above, he expressed his desire to support his 
children to the private social worker.  The Veteran indicated 
recently that he went to visit a friend in Colorado .  See 
June 14, 2007, VA examination report.  The 50 percent 
evaluation contemplates difficulty in establishing and 
maintaining effective relationships.  
 
The Veteran's global assessment of functioning scores have 
ranged from 43 to 55.   As laid out above, the global 
assessment of functioning scores between 41 and 50 indicate 
very serious symptoms, which symptoms are listed under the 
70 percent evaluation.  As discussed above, the Veteran does 
not exhibit those symptoms when the clinical findings are 
reported.  The Board assigns more probative value to the 
specific clinical findings reported by mental health 
professionals than global assessment of functioning score 
assigned.  Again, the Veteran himself has not reported having 
any obsessional rituals.  
 
The Board notes that the Veteran alleges that the VA 
psychologist who treats him regularly has recommended he be 
hospitalized for 90 days, and that the appellant undergo 
electric shock therapy.  In making these allegations, he 
provided the name of the VA psychologist.  Of record are 
multiple VA treatment records signed by this VA 
psychologist.  None of these treatment records show that the 
VA psychologist believed the Veteran should be hospitalized 
or undergo electric shock therapy.  Thus, the Veteran's 
allegations are not credible and they have no probative 
value.  See Robinette v. Brown, 8 Vet. App. 69 (1994) (a 
layman's account of what a doctor purportedly said does not 
constitute medical evidence).  This examiner has stated the 
Veteran's posttraumatic stress disorder is severe.  The Board 
finds that a 50 percent evaluation indicates a severe 
psychiatric disability.
 
The Board's decision that the Veteran's posttraumatic stress 
disorder symptoms warrant no more than a 50 percent 
evaluation is based on the what the facts show.  The facts do 
not show that the level of severity of the Veteran's 
posttraumatic stress disorder symptoms meet the criteria for 
a 70 percent evaluation.  Facts are stubborn things, and 
whatever may be the appellant's wishes, those wishes cannot 
alter the state of facts and evidence.  Thus, the symptoms 
presented by the appellant are fully contemplated by the 
assigned rating.  There is no evidence that this Veteran's 
disability picture is exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence that posttraumatic stress disorder at any time 
during the appellate term necessitated frequent 
hospitalization.  As noted above, the Veteran left his job in 
1998 and has not gone back to work.  Thus, the Board finds no 
evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the appellant's claim, and the 
doctrine is not otherwise for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder as of February 15, 2005, is 
denied.


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


